Title: To Thomas Jefferson from United States House of Representatives, 13 January 1808
From: United States House of Representatives
To: Jefferson, Thomas


                  
                     Congress of the United States, In the House of Representatives,Wednesday the 13th. of January 1808.
                  
                  Resolved, That the President of the United States be requested to cause an enquiry to be made into the conduct of brigadier general Wilkinson, commander of the army of the United States, in relation to his having at anytime whilst in the service of the United States, corruptly received money from the government or agents of Spain.
                  Resolved, That the President of the United States be requested to lay before the House of Representatives, all the information which may at any time from the establishment of the present federal government, to the present time, have been forwarded to any department, of the government, touching a combination between the agents of any foreign government and citizens of the United States for dismembering the union, or going to shew that any officer of the United States, has, at any time, corruptly received money from any foreign government, or it’s agents,—distinguishing, as far as possible, the period at which such information has been forwarded; and by whom.
                  Resolved, That copies of the papers and information relative to the conduct of general James Wilkinson, which have been laid on the Clerk’s table of this House, be transmitted to the President of the United States.
                  Ordered, That a committee be appointed to present the foregoing resolutions, together with certified copies of the papers and information referred to in the last resolution, to the President of the United States; and that Mr. Randolph and Mr. Eppes be the said committee. By order of the House of Representatives
                  
                     J. B. Varnum Speaker.
                  
                  
                     Attest.
                     Patrick Magruder Clk. H.R.US.
                  
               